UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                        ____________________

                           No. 01-10406
                         Summary Calendar
                       ____________________

                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                       STEVEN CARL BRADLEY,

                                                 Defendant-Appellant.


          Appeal from the United States District Court
               for the Northern District of Texas
                         (4:00-CR-163-1)

                         December 17, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Steven Carl Bradley, co-founder of Mid-Cities Health Services

(MCHS), appeals his convictions for mail fraud, conspiracy to

commit mail fraud, and aiding and abetting mail fraud, in violation

of 18 U.S.C. §§ 371, 1341, and 1342.          Bradley maintains the

evidence at trial was insufficient to prove he had the requisite
intent to defraud.   Bradley testified in his own defense.

     The evidence regarding Bradley’s involvement at MCHS supports

finding he acted with a “conscious knowing intent to defraud”.

United States v. Kreimer, 609 F.2d 126, 128 (1980) (quoting United

States v. Kyle, 257 F.2d 559, 564 (2d Cir. 1958)).          At MCHS,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Bradley was responsible for ordering equipment, signing claim

forms, and     paying   bills.   Therefore,   it   could   be   reasonably

inferred that he knew about, and intended, MCHS’ practices of: (1)

overcharging insurance companies; (2) charging for items different

than those actually sold; (3) charging for items not sold; and (4)

double billing.     Viewed in the requisite light most favorable to

the verdict, the evidence was sufficient to show Bradley’s intent

to defraud.    See United States v. Ismoila, 100 F.3d 380, 387 (5th

Cir. 1996), cert. denied, Lawanson v. United States, 520 U.S. 1247

(1997), and cert. denied, Debowale v. United States, 520 U.S. 1219

(1997).

     Bradley asserts that the district court erred in restricting

his attempt, through cross-examination, to demonstrate the double

billing was an error in every instance.       The district court acted

within its discretion when it prohibited defense counsel from

redundantly asking a witness to glean the same information from

several groups of documents that were already in evidence and

available for the jury’s review. Bradley has not demonstrated that

the prohibition was clearly prejudicial.           See United States v.

Restivo, 8 F.3d 274, 278 (5th Cir. 1993), cert. denied, 513 U.S.
807 (1994).    Nor, along this line, did the district court abuse its

discretion in refusing to extend the allotted time for closing

argument.     See United States v. Leal, 30 F.3d 577, 586 (5th Cir.

1994) (noting, in rejecting assertion that defendants were denied

enough time for closing argument, that the “defense [of] lack of

intent ... did not require an elaborate presentation”), cert.

denied, 513 U.S. 1182 (1995).

                                   2
      Bradley next contends that the district court improperly

injected itself into cross-examination when it admonished Bradley’s

counsel not to refer to a subsequent bill as a “correction” of a

previous bill because there was no evidence that the second bill

was submitted as a “correction”. Because Bradley did not object to

the admonition, review is only for plain error.         See United States

v. Gray, 105 F.3d 956, 964 (5th Cir.), cert. denied, Luchkowec v.

United States, 520 U.S. 1150 (1997), and cert. denied, Gray v.

United States, 520 U.S. 1246 (1997), and cert. denied, Satz v.

United States, 521 U.S. 1128 (1997).       Our review of the testimony

and   the   questioned   admonishments   reveals   no   error,   plain   or

otherwise.

                                                             AFFIRMED




                                   3